Citation Nr: 1605400	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from April 1982 to April 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for a seizure disorder (listed as complex partial epilepsy).  

In July 2013, the Board remanded the issue of entitlement to service connection for a seizure disorder (listed as complex partial epilepsy) for further development.  

The issue has been recharacterized to comport with the evidence of record.  

The Board notes in statements on appeal, to specifically include pursuant to a September 2013 VA residuals of traumatic brain injury examination and a September 2013 VA headaches examination, the Veteran has raised issues of entitlement to service connection for residuals of a traumatic brain injury and for headaches.  The RO has not adjudicated these issues; thus, they are not before the Board at this time and are referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded in July 2013, partly to schedule the Veteran for a VA neurological examination to determine the nature and etiology of the Veteran's seizure disorder.  The examiner was to provide an opinion as to whether it was at least as likely as not, i.e., was there a 50/50 chance, that the Veteran suffered a skull fracture from an in-service motor vehicle accident.  If it was determined that the Veteran did suffer a skull fracture from an in-service motor vehicle accident, the examiner was to indicate whether it was at least as likely as not, i.e., was there a 50/50 chance, that her seizure disorder was related to the in-service skull fracture.  

The July 2013 Board remand also indicated that the examiner was to provide an opinion as to whether it was at least as likely as not, i.e., was there a 50/50 chance, that the Veteran's seizure disorder was otherwise related to her active service, to include a head injury from an in-service motor vehicle accident which resulted in documented contusions to the face and left ear, as well as temporary diplopia.  

Pursuant to the July 2013 remand, the Veteran was afforded a VA residuals of a traumatic brain injury examination in September 2013.  The examiner reviewed the Veteran's medical history in some detail.  The diagnoses were a traumatic brain injury, with a date of diagnosis in November 1982, and migraine headaches.  It was noted that the migraine headaches were attributable to the traumatic brain injury.  The examiner reported that there was no historical evidence that the Veteran suffered from complex partial epilepsy or from seizures.  The examiner stated that a mildly abnormal previous electroencephalogram showed findings of left temporal sharp waves which could be a normal variant or related to medications, and did not constitute evidence for seizures.  The examiner maintained that the Veteran's memory loss seemed excessive and that it could be related to medications, a bipolar illness, or possible a dementing illness.  

A September 2013 VA headaches examination report, by the same examiner, also included a notation that the Veteran's claims file was reviewed.  The diagnosis was migraine headaches, with a date of diagnosis of October 1980.  The examiner commented that the Veteran's migraine headaches pre-dated her motor vehicle accident, but that according to the Veteran, they became more severe after the motor vehicle accident.  

The Board observes that the VA examiner, pursuant to the September 2013 VA residuals of a traumatic brain injury examination, indicated that there was no historical evidence that the Veteran suffered from complex partial epilepsy or from seizures.  The examiner also stated that a mildly abnormal previous electroencephalogram showed findings of left temporal sharp waves which could be a normal variant or related to medications, and did not constitute evidence for seizures.  The Board notes, however, that the Veteran has been diagnosed with a seizure disorder, to include complex partial epilepsy, on multiple occasions.  For example, a May 2008 statement from A. Butera, M.D., noted that his initial evaluation from June 2007 documented the Veteran's diagnosis of complex partial epilepsy with a left temporal lobe focus.  Dr. Butera stated that he documented that the Veteran's electroencephalogram was consistent with complex partial epilepsy.  

Additionally, a November 2008 VA epilepsy and narcolepsy examination report related a diagnosis of a complex partial seizure disorder.  Further, an October 2013 VA treatment entry related an assessment that included history of a tricyclic overdose with cardiac dysrhythmia and a seizure.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran clearly has diagnoses of a seizure disorder during the pendency of the appeal and the examiner did not specifically explain why those diagnoses are not valid diagnoses.  The Board notes that the September 2013 VA headaches examination report solely addressed the Veteran's migraine headaches.  

In light of the deficiencies with the September 2013 VA residuals of a traumatic brain injury examination report, to include the September 2013 headaches examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to her claim for service connection for a seizure disorder.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated her for a seizure disorder since October 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform her of such, and advise her that she may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined her, to determine the nature and likely etiology of her claimed seizure disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current seizure disorders, to include complex partial epilepsy.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed seizure disorders, to include complex partial epilepsy, are related to and/or had their onset during her period of service, to specifically include as a result of her head injury suffered due to a motor vehicle accident during service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for a head injury during service and her reports of seizures since service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

